DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 objected to because of the following informalities:  
 	Claim 1 recites the limitation “signal strength (RSS)” instead of “received signal strength (RSS)” Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7-13, 15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, and 12 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Application
Patent No. 10,575,331 B2
Claim 1 An apparatus comprising: logic to compare one or more received Order Preserving Encrypted (OPE) signal strength (RSS) values, from a plurality of secondary users (SUs), with a OPE threshold value; a transmitter to send the comparison result to a fusion center (FC); and a receiver to receive the OPE threshold value from the FC.
Claim 1.  A method performed by a fusion center (FC), the method comprising: 
setting energy sensing voting thresholds;  establishing private pairwise keys;  
computing Order Preserving Encrypted (OPE) thresholds of the energy sensing 
voting thresholds, wherein the OPE thresholds and one or more of received 
signal strength (RSS) values are processed to generate an output;  and 
receiving the output to determine a spectrum availability of a channel, wherein 
the method of setting and establishing comprises: establishing a secret key 
between each secondary user (SU), of a plurality of SUs, and the FC.
Claim 6.  The method of claim 5, wherein each SU of the plurality is to generate 

Claim 8.  A machine-readable storage media having instructions stored thereon 
that when executed, causes a gateway (GW) to perform an operation which 
comprises: establishing a secret key between each secondary user (SU), from a plurality of SUs, and a fusion center (FC);  establishing a secret key between 
each SU and the GW;  establishing a secret key between the GW and the FC;  
receiving an Order Preserving Encrypted (OPE) Tau value from the FC;  receiving 
OPE Received Signal Strength (RSS) value from each SU;  comparing each OPE RSS 
value with its corresponding OPE Tau value, and generating a comparison result;  
and sending the comparison result to the FU.

Claim 1.  A method performed by a fusion center (FC), the method comprising: 
setting energy sensing voting thresholds;  establishing private pairwise keys;  
computing Order Preserving Encrypted (OPE) thresholds of the energy sensing 
voting thresholds, wherein the OPE thresholds and one or more of received 
signal strength (RSS) values are processed to generate an output;  and 
receiving the output to determine a spectrum availability of a channel, wherein 
the method of setting and establishing comprises: establishing a secret key 
between each secondary user (SU), of a plurality of SUs, and the FC.
Claim 7. The apparatus of claim 1, wherein the FC is positioned in one of a base station, a server, a cloud, or a mobile device.
Claim    7.  The method of claim 1, wherein the FC is positioned in a base station.

Claim 12.  The machine-readable storage media of claim 8, wherein at least one of the SU is a mobile device.
Claim 9. The apparatus of claim 1, wherein a secret key is established between the FU and each SU of the plurality of SUs; a secret key is established between each SU of the plurality of SUs and the apparatus; and a secret key is established between the FU and the apparatus.
Claim 8.  A machine-readable storage media having instructions stored thereon 
that when executed, causes a gateway (GW) to perform an operation which 
comprises: establishing a secret key between each secondary user (SU), from a 
plurality of SUs, and a fusion center (FC);  establishing a secret key between 
each SU and the GW;  establishing a secret key between the GW and the FC;  
receiving an Order Preserving Encrypted (OPE) Tau value from the FC;  receiving 
OPE Received Signal Strength (RSS) value from each SU;  comparing each OPE RSS 
value with its corresponding OPE Tau value, and generating a comparison result;  



Claim 1.  A method performed by a fusion center (FC), the method comprising: 
setting energy sensing voting thresholds;  establishing private pairwise keys;  
computing Order Preserving Encrypted (OPE) thresholds of the energy sensing 
voting thresholds, wherein the OPE thresholds and one or more of received 
signal strength (RSS) values are processed to generate an output;  and 
receiving the output to determine a spectrum availability of a channel, wherein 
the method of setting and establishing comprises: establishing a secret key 
between each secondary user (SU), of a plurality of SUs, and the FC.
Claim 6.  The method of claim 5, wherein each SU of the plurality is to generate 
an OPE RSS value and is to send the OPE RSS value to a receiver of the GW.

that when executed, causes a gateway (GW) to perform an operation which 
comprises: establishing a secret key between each secondary user (SU), from a plurality of SUs, and a fusion center (FC);  establishing a secret key between 
each SU and the GW;  establishing a secret key between the GW and the FC;  
receiving an Order Preserving Encrypted (OPE) Tau value from the FC;  receiving 
OPE Received Signal Strength (RSS) value from each SU;  comparing each OPE RSS 
value with its corresponding OPE Tau value, and generating a comparison result;  
and sending the comparison result to the FU.

Claim 3.  The method of claim 2, wherein the OPE thresholds include an OPE Tau 


Claim 3.  The method of claim 2, wherein the OPE thresholds include an OPE Tau 
value, and wherein the method comprises sending the OPE Tau value to the GW.
Claim 13. The apparatus of claim 12, wherein the OPE thresholds and one or more RSS values are processed by the GW which is to compare each OPE RSS value with its corresponding OPE Tau value, and is to generate the output.
Claim 8.  A machine-readable storage media having instructions stored thereon 
that when executed, causes a gateway (GW) to perform an operation which 
comprises: establishing a secret key between each secondary user (SU), from a 
plurality of SUs, and a fusion center (FC);  establishing a secret key between 
each SU and the GW;  establishing a secret key between the GW and the FC;  
receiving an Order Preserving Encrypted (OPE) Tau value from the FC;  receiving 
OPE Received Signal Strength (RSS) value from each SU;  comparing each OPE RSS 

and sending the comparison result to the FU.

Claim 12.  The machine-readable storage media of claim 8, wherein at least one of the SU is a mobile device.
Claim 17. The apparatus of claim 14, wherein: a secret key is established between each SU and the GW; a secret key is established between the GW and the apparatus; a secret key is established between each SU and the apparatus.
Claim 8.  A machine-readable storage media having instructions stored thereon 
that when executed, causes a gateway (GW) to perform an operation which 
comprises: establishing a secret key between each secondary user (SU), from a 
plurality of SUs, and a fusion center (FC);  establishing a secret key between 
each SU and the GW;  establishing a secret key between the GW and the FC;  
receiving an Order Preserving Encrypted (OPE) Tau value from the FC;  receiving 

value with its corresponding OPE Tau value, and generating a comparison result;  
and sending the comparison result to the FU.

Claim 1.  A method performed by a fusion center (FC), the method comprising: 
setting energy sensing voting thresholds;  establishing private pairwise keys;  
computing Order Preserving Encrypted (OPE) thresholds of the energy sensing 
voting thresholds, wherein the OPE thresholds and one or more of received 
signal strength (RSS) values are processed to generate an output;  and 
receiving the output to determine a spectrum availability of a channel, wherein 
the method of setting and establishing comprises: establishing a secret key 

Claim 6.  The method of claim 5, wherein each SU of the plurality is to generate 
an OPE RSS value and is to send the OPE RSS value to a receiver of the GW.
Claim 8.  A machine-readable storage media having instructions stored thereon 
that when executed, causes a gateway (GW) to perform an operation which 
comprises: establishing a secret key between each secondary user (SU), from a plurality of SUs, and a fusion center (FC);  establishing a secret key between 
each SU and the GW;  establishing a secret key between the GW and the FC;  
receiving an Order Preserving Encrypted (OPE) Tau value from the FC;  receiving 
OPE Received Signal Strength (RSS) value from each SU;  comparing each OPE RSS 

and sending the comparison result to the FU.

Claim8.  A machine-readable storage media having instructions stored thereon 
that when executed, causes a gateway (GW) to perform an operation which 
comprises: establishing a secret key between each secondary user (SU), from a 
plurality of SUs, and a fusion center (FC);  establishing a secret key between 
each SU and the GW;  establishing a secret key between the GW and the FC;  
receiving an Order Preserving Encrypted (OPE) Tau value from the FC;  receiving 
OPE Received Signal Strength (RSS) value from each SU;  comparing each OPE RSS 

and sending the comparison result to the FU.

Claim 8.  A machine-readable storage media having instructions stored thereon 
that when executed, causes a gateway (GW) to perform an operation which 
comprises: establishing a secret key between each secondary user (SU), from a plurality of SUs, and a fusion center (FC);  establishing a secret key between 
each SU and the GW;  establishing a secret key between the GW and the FC;  
receiving an Order Preserving Encrypted (OPE) Tau value from the FC;  receiving 
OPE Received Signal Strength (RSS) value from each SU;  comparing each OPE RSS 
value with its corresponding OPE Tau value, and generating a comparison result;  
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2018/0041906 A1) in view of Elovici et al. (US 2008/0133935 A1).
 	Regarding claims 1, 18, Jang et al. discloses an apparatus comprising: logic to compare one or more received signal strength (RSS) values, from a plurality of secondary users (SUs), with a threshold value; a transmitter to send the comparison result to a fusion center (FC); and a receiver to receive the threshold value from the FC (Para 12-16 teaches of receiving a RSS values from the terminals and comparing the values against a threshold. And receiving a threshold value form the ENB). Jang et al. does not disclose an apparatus that uses order preserving Encrypted (OPE). However Elovici et al. discloses an apparatus that uses order preserving Encrypted (OPE) (Para 98 teaches of an order preserving encryption function that lets you compare values without decrypting the data). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of encrypting data for privacy of Elovici et al. with the system of comparing RSS for 
 	Regarding claim 2, 19, Jang et al. discloses an apparatus, wherein the FC is to make and send decisions to each SU of the plurality of SUs according to at least the comparison result (Para 12-16 teaches of receiving a RSS values from the terminals and comparing the values against a threshold. And receiving a threshold value form the ENB).
 	Regarding claim 3, Jang et al. discloses an apparatus, wherein the FC is to apply a voting based decision making rule to determine spectrum availability of a channel (Para 12-16 teaches of receiving a RSS values from the terminals and comparing the values against a threshold. And receiving a threshold value form the ENB).
	Regarding claim 4, Jang et al. discloses an apparatus, wherein the receiver is a wireless receiver (Para 12-16 teaches of receiving a RSS values from the terminals and comparing the values against a threshold. And receiving a threshold value form the ENB).
 	Regarding claim 5, Jang et al. discloses an apparatus, wherein the comparison result is a 1-bit result (Para 135).
 	Regarding claim 6, Jang et al. discloses an apparatus, wherein each SU of the plurality is to: generate an OPE RSS value; and send the OPE RSS to the logic (Jang et al. Para 12-16 teaches of receiving a RSS values from the terminals and comparing the values against a threshold. And receiving a threshold value form the ENB. Elovici et al. 
 	Regarding claim 7, Jang et al. discloses an apparatus, wherein the FC is positioned in one of a base station, a server, a cloud, or a mobile device (Para 12-16 ENB).
 	Regarding claim 8, Jang et al. discloses an apparatus, wherein at least one of the SU is a mobile device (Para 12-16 UE).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467